PER CURIAM.
Consolidated Audio Visual Engineering Services, Inc. was plaintiff in an action for damages upon its contract to purchase business assets from Hospital Television, Inc. Hospital Television, Inc. counterclaimed against Consolidated for the balance of the purchase price. At the conclusion of a non-jury trial final judgment was entered for the defendant in Consolidated’s action and for the defendant counterclaimant on its counterclaim against Consolidated. Consolidated limited its appeal to the question of whether the trial court committed error in entering judgment upon the counterclaim.
The assignments of error directed to this single point urge that the evidence does not support the trial judge’s judgment. Our *165review of the record convinces ns that error has not been demonstrated. Silver v. Wilson, Fla.App.1969, 221 So.2d 201.
Affirmed.